
	
		II
		110th CONGRESS
		1st Session
		S. 1090
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2007
			Ms. Stabenow (for
			 herself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agriculture and Consumer Protection Act of
		  1973 to assist the neediest of senior citizens by modifying the eligibility
		  criteria for supplemental foods provided under the commodity supplemental food
		  program to take into account the extraordinarily high out-of-pocket medical
		  expenses that senior citizens pay, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Nutrition Act of
			 2007.
		2.FindingsCongress finds that—
			(1)senior citizens
			 in the United States have significant out-of-pocket costs for medical expenses,
			 especially for prescription drugs;
			(2)as medical costs
			 continue to rise, many senior citizens are forced to make the difficult choice
			 between purchasing prescription drugs and purchasing food;
			(3)the commodity
			 supplemental food program provides supplemental nutritious foods to senior
			 citizens in a number of States and localities;
			(4)under the
			 commodity supplemental food program—
				(A)women, infants,
			 and children with household incomes up to 185 percent of the Federal Poverty
			 Income Guidelines published annually by the Department of Health and Human
			 Services may be eligible for supplemental foods; but
				(B)senior citizens
			 are ineligible for supplemental foods if their household incomes are greater
			 than 130 percent of the Federal Poverty Income Guidelines;
				(5)during fiscal
			 year 2006—
				(A)an average of
			 463,124 people each month participated in the commodity supplemental food
			 program; and
				(B)the majority of
			 those participants, 423,098, were senior citizens; and
				(6)in order to serve
			 the neediest senior citizens, taking into account their high out-of-pocket
			 medical (including prescription drug) expenses, the eligibility requirements
			 for the commodity supplemental food program should be modified to make more
			 senior citizens eligible for the supplemental foods provided under the
			 program.
			3.Eligibility of
			 elderly persons under the commodity supplemental food program
			(a)In
			 generalSection 5 of the Agriculture and Consumer Protection Act
			 of 1973 (7
			 U.S.C. 612c note;
			 Public Law
			 93–86) is amended—
				(1)in the first
			 sentence of subsection (d)(2)—
					(A)by striking
			 provide not less and inserting provide, to the Secretary
			 of Agriculture, not less;
					(B)by inserting
			 , or such greater quantities of cheese and nonfat dry milk as the
			 Secretary determines are necessary, after nonfat dry
			 milk; and
					(C)by striking
			 in each of the fiscal years 1991 through 2007 to the Secretary of
			 Agriculture and inserting in each fiscal year;
					(2)in subsection
			 (i)—
					(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively,
			 and indenting appropriately; and
					(B)by striking
			 (i) Each and inserting the following:
						
							(i)Programs
				serving elderly persons
								(1)EligibilityAn
				elderly person shall be eligible to participate in a commodity supplemental
				food program serving elderly persons if the elderly person is at least 60 years
				of age and—
									(A)is eligible for
				food stamp benefits under the Food Stamp Act of
				1977 (7
				U.S.C. 2011 et seq.); or
									(B)has a household
				income that is less than or equal to 185 percent of the most recent Federal
				Poverty Income Guidelines published by the Department of Health and Human
				Services.
									(2)Provision of
				informationEach
								;
				and
					(3)by adding at the
			 end the following:
					
						(m)Authorization
				of appropriations
							(1)In
				generalThere is authorized to be appropriated such sums as are
				necessary to carry out the commodity supplemental food program.
							(2)Limitation on
				use of fundsNone of the funds made available under paragraph (1)
				shall be available to reimburse the Commodity Credit Corporation for
				commodities donated to the commodity supplemental food
				program.
							.
				(b)Conforming
			 amendmentsSection 5(g) of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note;
			 Public Law
			 93–86) is amended by striking (as defined by the
			 Secretary) and inserting described in subsection
			 (i)(1).
			
